DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/09/2020, 01/15/2021, 03/31/2021, 09/07/2021 and 01/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 06/09/2020.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0013476 A1 (Oh) in view of US 2015/0221943 A1 (Nishioka).

    PNG
    media_image1.png
    167
    424
    media_image1.png
    Greyscale

Regarding claims 1, 11 and 14, Oh discloses a positive electrode active material for a secondary battery, the positive electrode active material comprising a lithium composite transition metal oxide including nickel, cobalt, and manganese, and a glassy coating layer (lithium boron oxide) formed on surfaces of particles of the lithium composite transition metal oxide [0044], [0051], wherein, in the lithium composite transition metal oxide, an amount of the nickel in a total amount of transition metal is 60 mol% or more (0≤x≤1.0, for example 0.78) [0052], [0081] and the glassy coating layer comprises a glassy compound represented by Formula 1 LiaM1bOc, wherein in Formula 1, M1 is at least one selected from the group consisting of B, Al, Si, Ti and P, and 1≤a≤4, 1≤b≤8, and 1≤c≤20 (LiBO2 and/or Li2B4O7) [0049]. Oh further discloses a method of preparing the positive electrode active material comprising preparing the lithium composite transition metal oxide [0080] and forming the glassy coating layer by dry mixing the lithium composite transition metal oxide with a coating source (boron-containing compound) including at least one selected from the group consisting of B and Al, and performing a heat treatment [0028]-[0030]. See Fig. 1.
Although Oh further teaches that the amount of the manganese is 0≤y<0.6 and the amount of the cobalt is 0≤z<0.6 [0052], Oh does not explicitly teach that an amount of the manganese is greater than an amount of the cobalt. Nishioka however teaches that a lithium nickel cobalt manganese oxide in which an amount of manganese is greater than an amount of cobalt is particularly suitable in terms of cost saving, attaining higher capacity, safety and the like [0022]-[0023]. Therefore it would have been obvious to one of ordinary skill in the art to select the amounts of manganese and cobalt in the lithium composite transition metal oxide of Oh such that the amount of manganese is greater than the amount of cobalt, as in Nishioka, because it is particularly suitable in terms of cost saving, attaining higher capacity, safety and the like.
Regarding claims 2 and 13, Oh further discloses that an amount of residual lithium by-products (lithium impurities such as LiOH or Li2CO3) in the positive active material is 1.0 wt% or less (less than 0.3 wt%) [0058].
Regarding claim 3, Nishioka further teaches forming positive electrode active material particles to have a compression breakage strength of 200 MPa or more, because the breakage of the positive electrode active material particles can be highly suppressed and better cycle characteristics can be attained [0027].
Regarding claim 6, Oh further discloses that the lithium composite transition metal oxide may be represented by the claimed Formula 2 [0051]-[0052], [0081].
Regarding claim 7, Oh further discloses that in the lithium composite transition metal oxide, the amount of nickel in the total amount of the transition metals is 0≤x≤1.0, for example 0.78 [0052], [0081]. Although the claimed amount of 80 mol% or more is not explicitly taught, it nevertheless would have been obvious to one of ordinary skill in the art because it is encompassed by Oh’s disclosed range and is very close to Oh’s exemplified value. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding claim 8, Oh further discloses that the glassy coating layer is formed on surfaces of primary particles of the lithium composite transition metal oxide. See Fig. 1.
Regarding claims 9 and 16, Oh further discloses that the coating source is mixed and the glassy coating layer is included in an amount of 0.02 part by weight to 0.2 part by weight based on 100 parts by weight of the lithium composite transition metal oxide (0.05 wt% to 1 wt% based on a total weight of the cathode active material, for example 0.17:100) [0047]-[0048], [0081].
Regarding claim 10, Oh further teaches that the glassy coating layer is formed to a thickness of 10 nm to 1000 nm [0050]. Although not specifically taught, the claimed range of 20 nm to 100 nm nevertheless would have been obvious to one of ordinary skill in the art because it is encompassed by Oh’s disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 12, Oh further discloses that in the forming of the glassy coating layer, a lithium source is not added [0029], [0034], [0081].
Regarding claim 18, Oh further discloses a positive electrode for a secondary battery comprising a positive electrode collector and a positive electrode active material layer which is disposed on the positive electrode collector, wherein the positive electrode active material layer includes the positive electrode active material [0065].
Regrading claim 19, Oh further discloses a lithium secondary battery comprising the positive electrode, a negative electrode, a separator disposed between the positive electrode and the negative electrode and an electrolyte [0070], [0100].
Regarding claim 20, Oh further discloses that an amount of Co is 5 mol% to 16 mol% (0≤z<0.6, for example 0.11) based on the total amount of the transition metal [0052], [0081], and Nishioka further teaches that an amount of Mn is 15 mol% to 35 mol% (0≤1-x-y<0.7, for example 0.3) [0022]-[0023].
Claims 4, 5, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0013476 A1 (Oh) in view of US 2015/0221943 A1 (Nishioka), as applied to claims 1-3, 6-14, 16 and 18-20 above, and further in view of US 2003/0148182 A1 (Park).
Regarding claims 4, 5 and 15, the combination of Oh and Nishioka teaches the positive active material of claim 1 and the method of claim 11, as shown above, but does not teach that the glassy coating layer comprise a lithium-boron-aluminum oxide. Park however teaches both Al and B [0019] as suitable elements in an oxide for a glass phase overlayer coated on a lithium metal complex oxide [0010]-[0021]. Therefore it would have been obvious to one of ordinary skill in the art to combine aluminum with the boron in the lithium boron oxide coating layer of Oh, because Park teaches that aluminum and boron are equivalents known for the same purpose. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Although Park does not specify a ratio of boron and aluminum, the claimed range nevertheless would have been obvious to one of ordinary skill in the art because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 17, the combination of Oh and Nishioka teaches the method of claim 11, as shown above, but does not teach that the heat treatment is performed in a temperature range of 500°C to 750°C. Park however teaches heat treating at 600° C [0064] in order to partially harden the surface layer and some elements of the compound can be doped on the surface of the core particles [0059]. Therefore it would have been obvious to one of ordinary skill in the art to perform the heat treatment of Oh in a temperature range of 500°C to 750°C, as in Park, because it could partially harden the surface layer and some elements of the compound can be doped on the surface of the core particles. Note also that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11121357 B2 in view of US 2015/0221943 A1 (Nishioka). 
The patented claims recite the same method, electrode, battery and positive electrode active material as the instant claims, including the same lithium composite transition metal oxide and boron containing coating layer, except that they do not specify that the amount of manganese is greater than the amount of cobalt and the particle strength is 150 MPa or more. However these features would have been obvious based on Nishioka, as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727